Case 6:21-cv-00034-SEH Document 10 Filed 07/20/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

HELENA DIVISION
STEPHEN P. KELLY,
Plaintiff, No. 21-CV-34-H-SEH
VS.
ORDER

DIRECT EXPRESS INC., a Texas
Corporation,

Defendant.

 

 

On July 9, 2021, the Court ordered Plaintiff to file an amended complaint on
or before July 16, 2021.' None was filed as ordered or at all.

ORDERED:

This case is DISMISSED for failure to comply with the Court’s Order’ of
July 9, 2021.

+h
DATED this ~O_ day of July, 2021.

hem f Mechelen

SAM E. HADDON
United States District Judge

 

' Doc. 9 at 2.

? Doc. 9.
